Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 2/7/2022 and 2/21/2022 have been entered.

Election
Applicant’s election without traverse of Group I in the reply filed on 10/20/2021 is acknowledged.
Claims 9-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1-8 are under examination. 
Priority
This application has PRO 62/673,668 (filed 5/18/2018) and PRO 62/655,040 (filed 4/9/2018).

Withdrawal of Rejections:
In view of filing and approval of terminal disclaimer, the double patenting rejections are hereby withdrawn.

Maintenance of Rejections:
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell (Reprod. Fertil. Dev., 1997, 8:1165-1178).
Maxwell teaches a method of sperm sorting (page 1165,title and abstract). 
For Claims 1 and 2-4: the reference teaches a method comprising: entraining sperm cells/nuclei stained with a DNA dye: Hoechst 33342 (page 1166, left column, 4th full paragraph, line 6++, for claim 2) in sheath fluid (page 1166, right column, 3rd full paragraph, line 9++) which orienting the entrained sperm cells/nuclei because during flow cytometry analysis the fluid has specific direction (for claim 3); exposing the entrained sperm cells/nuclei to electromagnetic radiation: laser beam (page 1166, right column, 3rd full paragraph, line 3++, for claim 4); determining a forward fluorescence characteristic and a side fluorescence characteristic of individual events associated with the exposed sperm cells/nuclei (page 1167, left column, 3rd paragraph, line 6++); gating the individual events based on the forward fluorescence characteristic and the side fluorescence characteristic with a criterion (no specific events and criterion is claimed, page 1167, left column, 3rd paragraph, line 7++); and determining the absence of a DNA aberration from the gated individual events (such as “live” sperm, page 1167, Fig. 1, and right column, 1st full paragraph, line 15++). 
For claim 5, the reference teaches the criterion encompasses a subpopulation of oriented sperm cells/nuclei (such as “low-fluorescence live”, etc., page 1167, right column, 1st full paragraph, line 12++).

Response to Argument
Applicant’s arguments filed 2/21/2022 have been fully considered but they are not persuasive.
Applicant argued that Maxwell fails to disclose a step of “determining the presence or absence of a DNA aberration from…”
It is the examiner’s position that the last “determining…” step in claim 1 recites negative limitation “absence of a DNA aberration” which does not provide structure limitation to the .

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaysinskaya (Cytometry A, 2014, 85(6):556-565 or pages 1-19 as printed).
Gaysinskaya teaches a method of sperm sorting (page 1, title and abstract). 
For Claims 1 and 2-4: the reference teaches a method comprising: entraining sperm cells/nuclei stained with a DNA dye: Hoechst 33342 (page 1, abstract, line 8++ and page 4, 2nd paragraph, line 6++, for claim 2) in sheath fluid (which is required/inherently present in flow cytometric analysis, page 5, 6th full paragraph++) which orienting the entrained sperm cells/nuclei because during flow cytometry analysis the fluid has specific direction (for claim 3); exposing the entrained sperm cells/nuclei to electromagnetic radiation: laser beam (page 5, 6th full paragraph, line 2++, for claim 4); determining a forward fluorescence characteristic and a side fluorescence characteristic of individual events associated with the exposed sperm cells/nuclei (page 5, 6th full paragraph, line 5++, page 13, Fig. 1); gating the individual events based on the forward fluorescence characteristic and the side fluorescence characteristic with a criterion (no specific events and criterion is claimed, page 8, 1st full paragraph++, page 15, Fig. 2); and determining the absence of a DNA aberration from the gated individual events (such as different cell populations, page 8, 1st full paragraph, line 4++). 
For claim 5, the reference teaches the criterion encompasses a subpopulation of oriented sperm cells/nuclei (such as different cell populations, P, D, etc., page 15, Fig. 2).
For claim 7, the reference teaches detecting more than two peaks/modes on a histogram of fluorescence intensities (such as for 4C DNA content, left and right peaks, page 13, Fig. 1E, page 15, Fig. 2D(iii)).

Response to Argument
Applicant’s arguments filed 2/21/2022 have been fully considered but they are not persuasive.

It is the examiner’s position that the last “determining…” step in claim 1 recites negative limitation “absence of a DNA aberration” which does not provide structure limitation to the claimed method step, therefore is considered a mental step that only recites intended use/purpose of the claimed method. Furthermore, Gaysinkaya teaches all the recited steps as described above, thus will accomplish all/any intended use of the same recited active method steps absent evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Maxwell and Gaysinskaya.
Maxwell/Gaysinskaya teaches what is above as applied.
Maxwell/Gaysinskaya does not explicitly teach the sperm cells/nuclei from a first and a second mammalian species as recited in claim 6, detecting a difference between a peak to valley ratio on a histogram of fluorescence intensities from the first mammalian species and that from the second mammalian species as recited in claim 8. However, Maxwell teaches flow cytometric analysis of sperms from different mammalian species: boars, bulls and rams (page 1166, left column, 7th full paragraph++) and Gaysinskaya teaches comparative analysis of peaks from histogram fluorescence intensities of different species such as guinea pig, mouse and rat (page 7, 3rd full paragraph, line 8++) to determine DNA content/aberration and exclude haploid cells. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use sperm cells/nuclei from a first and a second mammalian species.
rd full paragraph, line 8++) to determine DNA content and exclude haploid cells, therefore it is obvious for one of ordinary skill in the art to use sperm cells/nuclei from a first and a second mammalian species to determine DNA content/aberration with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of sperm cells/nuclei from a first and a second mammalian species, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 2/21/2022 have been fully considered but they are not persuasive.
Applicant argued neither of the cited references discloses a step of “determining the presence or absence of a DNA aberration from…”
It is the examiner’s position that the last “determining…” step in claim 1 recites negative limitation “absence of a DNA aberration” which does not provide structure limitation to the claimed method step, therefore is considered a mental step that only recites intended use/purpose of the claimed method. Furthermore, Maxwell and Gaysinskaya teach all the recited steps as described above, thus will accomplish all/any intended use of the same recited active method steps absent evidence to the contrary. Both Maxwell and Gaysinskaya teach sorting of spermatocytes via flow cytometry based on forward and side fluorescence characteristic, therefore, it is obvious for one skilled in the art to combine the teachings of the cited references in a method of to analyze sperm cells with anticipation of success of any intended purpose (same or different) using the same recited active method steps.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653